COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Chikevia Rena Roberts v. The State of Texas

Appellate case number:   01-12-00723-CR
                         01-12-00724-CR
                         01-12-00725-CR

Trial court case number: 1305295, 1305843, & 1305927

Trial court:             337th District Court of Harris County

       On April 24, 2013, this Court struck the Anders brief that had been improperly filed in
these appeals, denied appellant’s counsel’s non-compliant motions to withdraw, and ordered
appellant’s counsel to file a brief on the merits or compliant motions to withdraw by May 9,
2013. The deadline has expired, and neither a brief nor compliant motions have been filed in
this Court.

        Accordingly, counsel is hereby notified that he has failed to comply with this Court’s
April 24, 2013 order. If a brief or compliant motions as described in this Court’s April 24,
2013 order is not filed in this Court within 10 days from the date of this order, these
appeals will be abated to the trial court to conduct a hearing pursuant to Texas Rule of
Appellate Procedure 38.8 and to show cause and make findings regarding whether or not
appellant’s current counsel should be held in contempt of court for failure to obey an order
of the court. See TEX. R. APP. P. 38.8(b).

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: May 21, 2013